Citation Nr: 0000837	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-18 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease as secondary to service-connected inactive pulmonary 
tuberculosis.  

2.  Entitlement to increased rating for residuals of inactive 
pulmonary tuberculosis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In November 1997, the veteran had a hearing at the RO before 
the below signing Board member.  The Board remanded this 
matter to the RO for further development in May 1998.  The 
Board is satisfied that the RO has complied with the Remand 
directives.  


FINDINGS OF FACT

1.  On the increased evaluation issue, all the evidence 
necessary for an equitable disposition of this matter has 
been obtained.  

2.  The claim of entitlement to secondary service connection 
for a cardiovascular disability is not plausible.   

3.  The residuals of inactive pulmonary tuberculosis are 
manifested by fatigue, shortness of breath, thickened pleura 
and calcific changes of the right lung, a restrictive lung 
disease, a FEVI of 69 percent and a FEV1-FEV of 92 percent in 
March 1996 and a FEV1 of 71 percent and a FEV1-FEV of 92 
percent in January 1999.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
residuals of inactive pulmonary tuberculosis.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cardiovascular disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a disability evaluation in excess of 30 
percent for residuals of inactive pulmonary tuberculosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Codes 6600, 6722, 
6731, 6825-6733, 6840-6845 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

Service connection was initially granted for pulmonary 
tuberculosis (PTB), moderately advanced, on a presumptive 
basis, effective in July 1950.  This disability was initially 
rated at 100 percent until September 1955, when, two years 
after becoming inactive, the schedular rating was on a 
graduated basis until September 1964, since which time a 
noncompensable schedular rating had been in effect.  The 
veteran was awarded entitlement to a special monthly 
compensation in the interim.  A 20 percent disability 
evaluation was subsequently assigned in May 1975.  At that 
time, the veteran's disability was characterized as inactive 
moderately advanced pulmonary tuberculosis.  X-rays dated in 
1974 and 1975 showed no activity or significant interval 
change.  Diminished breath sounds on the right were noted on 
a number of occasions at a VA outpatient clinic.  A VA 
pulmonary function test showed slight diminished vital 
capacity.  Diagnoses included inactive pulmonary tuberculosis 
with slight pulmonary impairment.  

When examined by VA in February 1981, the veteran complained 
of shortness of breath and fatigability.  Studies revealed 
marked restrictive impairment consistent with the effects of 
the service-connected tuberculosis.  X-rays of the lungs 
associated with the examination showed inactive tuberculosis.  
The diagnosis was PTB inactive.  Subsequent X-rays of the 
lungs dated in 1982 and 1983 revealed no change.  A diagnosis 
of a moderately advanced inactive PTB was recorded.  

In August 1995, the veteran filed an informal claim for an 
increased evaluation for his service-connected respiratory 
disability and a claim for service connection for a 
restrictive lung disease as secondary to the service-
connected inactive pulmonary tuberculosis.  In support of his 
claim, the veteran submitted a statement of Hugo D. 
Montenegro, M.D. dated in July 1995.  In that statement Dr. 
Montenegro indicated that the veteran was being followed at 
University Hospital of Cleveland.  It was noted that the 
veteran carried a diagnosis of restrictive lung disease which 
was secondary to the old tuberculosis and secondary to 
treatment for tuberculosis, including the induction of 
pneumothoraces.  The doctor also stated that the veteran 
developed problems with the right side of his heart because 
of the restrictive ventilatory defect.  Dr. Montenegro 
provided that the veteran was being treated for atypical 
mycobacterial disease.  

In a VA evaluation form dated in February 1996, the veteran 
complained of shortness of breath, light headedness, 
circulatory and heart problems.  X-rays of the chest dated in 
March 1996 revealed extensive chronic changes with thickened 
pleura and calcific changes involving the pleura on the 
right, fibrotic and chronic markings throughout the 
visualized right lung parenchyma, mediastinal shift to the 
right, small nodule in the upper middle third of the left 
lung field.  Otherwise, the left lung was normal.  When 
examined by VA in March 1996, the veteran complained of easy 
fatigability.  A cardiovascular examination revealed that the 
heart was not enlarged and that there were normal heart 
sounds with no murmur.  An electrocardiogram (EKG) associated 
with the examination revealed normal sinus rhythm with no 
evidence of heart enlargement, and there were no peaked 
waves.  X-rays of the heart were negative for cardiomegaly.  
The diagnoses included history of right ventricular 
enlargement and no cardiomegaly.  

The veteran also underwent a pulmonary examination in March 
1996.  At that time he complained of shortness of breath 
after climbing 14 steps.  On examination, there was no 
shortness of breath; there was diminished breath sound on the 
right lung with diminished expansion of the right chest.  
Breaths sound on the left side were normal.  No rales were 
detected.  It was noted that tuberculosis of the right chest 
was inactive and that the veteran had undergone recent 
antituberculosis treatment (medication) 8 months ago.  
Pulmonary function testing indicated FEV1 at 69 percent of 
predicted, and a ration of FEV1/FVC of 92 percent.  At the 
conclusion of the physical examination, a diagnosis of 
pulmonary tuberculosis with collapse treatment of the right 
lung and recent anti-tuberculosis treatment.

In an addendum dated in April 1996, the physician who 
conducted the March 1996 examination added that the veteran 
had a history of pulmonary tuberculosis and chronic fibrosis 
that has resulted in structural impairment of the right lung.  
It was noted that the left lung remained normal.  The 
physician indicated that the veteran was able to climb 14 
steps without experiencing any shortness of breath.  It was 
noted that the pulmonary function test suboptimal ability to 
performVA maneuvers limited interpretation.  The examiner 
noted that pulmonary fibrosis rarely caused cor pulmonale and 
that the veteran did not have signs or symptoms associated 
with cor pulmonale.  The examiner provided that it was 
possible that the veteran was on compensated cor pulmonale 
and that symptoms could result in fatigability.  

In an April 1996 statement, Dr. Montenegro provided the same 
assertions found in the July 1995 statement.  

In January 1997, the veteran testified at a personal hearing 
before a hearing officer regarding the symptoms associated 
with service-connected respiratory disability.  The veteran 
testified that the symptoms are more disabling than currently 
evaluation.  In addition, the veteran indicated that he 
developed an additional lung disorder as a result of the PTB.  

When examined by VA in April 1997, the veteran demonstrated 
shortness of breath and heavy breathing when walking 
downhill.  No shortness of breath was found at rest.  There 
was no evidence of cyanosis and agitation.  There was a 
normal mental status.  His head, eyes, nose, and throat were 
unremarkable.  His neck was subtle.  There was no 
lymphadenopathy.  A chest examination was abnormal.  The 
veteran had restricted motion on the right side and decreased 
breath sounds on the right side.  There were crackles on the 
posterior lung field in the lower right.  His left lung 
demonstrated distant breath sounds, but his left chest 
excursion was greater than the right.  There was 
diaphragmatic motion.  The examiner indicated that the EKG 
had not changed.  It was noted that chest X-rays showed a 
fibroses of the right apical pleura and reticular nodular 
formation in the right lower lung field.  There was blunting 
of the right costophrenic angle and elevation of the right 
diaphragm.  There was bronchomegaly, tracheomegaly presented 
and hyperinflation of the left lung.  The heart appeared to 
be normal in size, but the heart was obscured by its movement 
to the right side of the chest due to the collapsed right 
lung.  As to a diagnosis, the examiner determined that the 
veteran had extensive fibrosis, hyperinflation compensatory 
reduction in the arterial tree in compensatory; it was noted 
that the left lung was performing actively for gas exchange.  
A pulmonary function test dated in March suggested a 
restrictive defect in the lung function.  With respect to the 
restrictive obstructive disease, the veteran had functional 
deficit with exercise on exertion.  There was no excluded 
cardiac cause.  The reduction and excess performance could be 
attributed to reduction in lung function with age that was 
accelerated in the presence of the previous thoracoplasty for 
tuberculosis and the veteran's treatment of tuberculosis.  
The examiner concluded that the veteran appeared to be 
moderately disabled or mildly dysfunctional from performing 
activities that appeared to be a direct result of the 
fibrosis and loss of volume in the right lung rather than 
other cardiac or metabolic causes.  

At the November 1997 hearing, the veteran provided testimony 
consistent with the January 1997 personal hearing discussed 
above.  

The report of a VA examination dated in November 1998 reveals 
that there was no history, physical examination, EKG, or 
echocardiogram of cor pulmonale associated with pulmonary 
tuberculosis.  The examiner opined that there was no cardiac 
disability involved with the veteran.  

Pulmonary Functions test dated in December 1998 revealed FEV1 
at 71 percent of predicted; ration of FEV1/FVC was 92 
percent.  

When examined by VA in January 1999, the veteran became 
tachypneic and used his accessory muscle when he walked a 
short distance.  He recovered with a short period of rest.  
There was no jugular venous distention.  The neck was supple 
without any lymphadenopathy.  His chest was assymmetric being 
hyperinflated on the left and less inflated on the right.  
There was a relative decrease in breath sounds in the right 
lung.  The left lung appeared to be normally inflated, if not 
overinflated.  There was no wheezing, crackle, or rhonchi.  
The heart demonstrated a regular rate and rhythm.  There was 
no right ventricular heave.  The extremities did not show any 
clubbing or cyanosis.  It was noted that a chest X-ray dated 
in December revealed a tracheobronchomegaly with a shifted 
trachea to the right.  The left hemithorax seemed to be 
hyperinflated and the right was small and shrunken.  The 
pleura on the right side were calcified ad thickened.  The 
lung parenchyma on the right showed fibrotic changes.  In 
comparison to previous X-rays, there was no active disease.  
All changes were chronic.  Pulmonary functions tests dated in 
December 1998 revealed a reduced forced vital capacity and 
FEV1 with a preserved FEV1/FVC ration.  Lung volumes were all 
reduced.  Diffusion capacity on corrected alveolar was 
normal.  The veteran's maximal inspiratory force was 70 
percent predicted which was considered to be within normal 
limits.  The veteran could not perform an expiratory maneuver 
to record his maximal expiratory pressure.  The findings were 
consistent with a moderate to severe restrictive ventilatory 
force.  Exercise pulse oximetry done by walking on a flat 
surface which the veteran was tachypneic failed to show any 
desaturation.  An ECG did not show any evidence of right 
ventricular strain.  The examiner noted that ECG dated in 
November 1998 revealed that the left ventricular cavity size 
was normal.  The estimated left ventricular ejection fraction 
was 55 percent.  The left atrium, right atrium, and right 
ventricle were within normal size.  The right ventricular 
systolic function seemed to be normal.  There was no 
significant valvular heart disease.  Pulmonary artery 
systolic pressures could not be estimated.  As to assessments 
and diagnoses, the examiner recorded fibrotic changes in the 
parenchyma secondary to old pulmonary mycobacterial disease.  
The extensive fibrosis was responsible for severely 
restrictive ventilatory defect.  It was noted that such a 
condition could be the cause of the severe dyspnea.  The 
degree of restriction was considered moderate to severe.  It 
was noted that advancing age could also be a limiting factor.  
From the data, the examiner doubted that respiratory muscle 
weakness could cause the restriction.  There was no evidence 
of cor pulmonale.  The examiner opined that the worsening 
dyspnea was multifactorial in nature and was related to 
moderate to severe restrictive lung disease that the veteran 
had from significant fibrosis involving the right lung, some 
deconditioning, advancing age, and a mild degree of metabolic 
acidosis.  

In an April 1999 rating action, the RO increased the 
veteran's disability evaluation to 30 percent based on 
pulmonary impairment.  

II.  Secondary Service Connection

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Certain diseases, including 
a cardiovascular disorder, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a claim 
for service connection may not be considered to be well 
grounded where there is no evidence which demonstrates the 
presence of the disorder alleged by the veteran at any time 
after discharge from service.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The service medical records contain no complaint, diagnosis 
or treatment for a cardiovascular disability.  In this case, 
however, the veteran does not contend and the evidence does 
not show that a claimed cardiovascular disorder had its onset 
in service or during the first year after service.  

The veteran claims that he is entitled to service connection 
for a cardiovascular disorder as secondary to his service-
connected pulmonary tuberculosis.  In support of his claim, 
the veteran submitted statements of Hugo D. Montenegro, M.D. 
dated in July 1995 and April 1996 wherein the doctor 
indicated that the veteran has a problem with the right side 
of his heart that stems from his service-connected 
tuberculosis.  However, VA medical records dated in 1996, 
1997, and 1999 unequivocally establish that the veteran does 
not have a heart disability.  These records reflect that 
there is no evidence of cor pulmonale.  Moreover, the 1997 
records reflect that the heart appeared to be normal in size.  
In 1999, the veteran's heart rate was normal and there was no 
significant valvula heart disease.  The Board notes that in 
the absence of a current disability, the veteran's claim is 
not plausible.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Based on the foregoing, the Board finds that a 
well grounded claim has not been submitted on the issue of 
entitlement to service connection for cardiovascular 
disability as secondary to inactive pulmonary tuberculosis.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  The Board's decision 
serves to inform the veteran of the kind of evidence that is 
necessary to make his claim well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

While the veteran and other lay individuals are competent to 
provide evidence of visible symptoms, they are not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). There is no 
objective evidence of record in the form of medical treatment 
or examination records that show that the veteran has a 
current cardiovascular disability.  Absent evidence of any 
current disability which could be associated with a service-
connected disability, the Board finds the claim is not 
plausible.  Therefore, the Board finds that the veteran's 
claim for service connection is not well grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


III. Increased Evaluation

The Board finds that the claim for service connection for 
inactive pulmonary tuberculosis is well grounded.  see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTB and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991). Consequently, the Board will consider 
both the current and prior rating criteria at 38 C.F.R. § 
4.97, Diagnostic Code 6731, to determine which version is 
more favorable to the veteran's claim for increase.

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis. The repealed section, however, still applies to 
the case of any veteran who on August 19, 1968, was receiving 
or entitled to receive compensation for tuberculosis. 38 
C.F.R. § 4.89 (1999).

Where a veteran was entitled to compensation on August 19, 
1968, 38 C.F.R. § 4.97, Diagnostic Codes 6701-6724 provide 
criteria for evaluating chronic PTB. A 100 percent evaluation 
is warranted for active PTB and for PTB for two years 
following the date inactivity.  Thereafter for four years, or 
in any event, to six years after the date of inactivity, a 50 
percent evaluation is warranted.  For the next 5 years, or to 
11 years after the date of inactivity, a 30 percent 
evaluation is warranted.  A 30 percent is also warranted 
following far-advanced lesions diagnosed at any time while 
the disease process was active.  In cases where there were 
moderately advanced lesions during the active stage, etc., a 
20 percent evaluation is warranted.  Otherwise, a zero 
percent evaluation is warranted for inactive PTB. 38 C.F.R. 
§ 4.97, Diagnostic Code 6722.  The permanent 30 percent and 
20 percent evaluations for inactive PTB are not to be 
combined with evaluations for other respiratory disabilities.  
Id. 

Under the new criteria contained in Diagnostic Code 6731 
pertaining to PTB, where entitlement was effective after 
August 19, 1968 (effective October 7, 1996), chronic inactive 
PTB is rated on specific medical findings; residuals are 
rated as interstitial lung disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis, under Diagnostic Code 6600. Thoracoplasty 
is rated as removal of ribs under Diagnostic Code 5297. 38 
C.F.R. § 4.97, Diagnostic Code 6731 (1999).

Coexisting respiratory disorders, under Codes 6600 through 
6817 and Codes 6822 through 6847, will not be combined with 
each other.  Instead, a single rating will be assigned under 
the diagnostic code that reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (1999).  

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) provides: 

Forced Vital Capacity less than 50 percent predicted, or DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy: 100 
percent;

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation: 60 percent;

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted: 30 percent;

FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted: 10 percent;

Where the requirements for a 10 percent rating are not met: 0 
percent. 38 C.F.R. Part 4, including § 4.31 and Codes 6825-
6833, effective October 7, 1996.

The general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent;

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent;

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted: 30 
percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted: 10 
percent. 38 C.F.R. Part 4, including § 4.31 and Codes 6840- 
6845, effective October 7, 1996.

Chronic bronchitis will be rated as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent;

FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent;

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted: 30 
percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted; 10 
percent. 38 C.F.R. Part 4, including § 4.31 and Code 6600, 
effective October 7, 1996. 61 Fed. Reg. 46720 46728, 46729 
(Sep. 5, 1996).

IV.

Service connection has been in effect for PTB since the 
veteran's separation from active service.  VA medical records 
following separation show that PTB had been moderately 
advanced and has been inactive since the 1950s.  Although the 
PTB has been inactive, the veteran has reported increased 
fatigability and breathing difficulty.  Treatment for PTB was 
noted in March 1996.  The veteran has received recent VA 
rating examinations, along with chest X-rays and pulmonary 
function testing.  

The record shows that the veteran's PTB has been inactive 
since the 1950s. There were no findings described as far, or 
moderately, advanced. When described, the veteran's PTB was 
moderate. The Board notes that a restrictive lung disease has 
been attributed to PTB.  The veteran was not entitled to 
compensation for PTB on August 19, 1968. Therefore the 
veteran would not be entitled to a compensable evaluation 
under the criteria in effect where entitlement existed on 
August 19, 1968.

Upon examination in 1996, 1997, and 1999 thickened pleura and 
calcific changes of the right lung were noted.  Moreover, in 
1999 the veteran could not perform expiratory maneuver for 
the examiner to record maximal expiratory pressure.  The 
current 30 percent evaluation was assigned based on the 
pulmonary functions findings dated in March 1996 which showed 
that the FEVI was 69 percent and the FEV1-FEV was 92 percent 
and the January 1999 studies which provided that the FEV1was 
71 percent and the FEV was 92 percent.  The Board has 
considered and finds the veteran's testimony credible with 
respect to the severity of the disability at issue.  However, 
the Board is of the view the aforenoted pulmonary function 
evaluations satisfy the criteria for the currently assigned 
30 percent disability evaluation pursuant to DC 6845 
(restrictive lung disease).  There is no basis for a higher 
rating since none of the pulmonary function test results 
meets the criteria for a 60 percent evaluation, and under the 
old rating formula no more than a 20 percent rating could be 
assigned for inactive moderately advanced PTB.  

If the veteran's PTB residuals were rated under the criteria 
for interstitial lung disease a 60 percent rating would 
require FVC of 50 to 60 percent predicted. According to the 
current pulmonary function test results, the FVC does not 
meet the requirements for the assignment of a higher 
disability evaluation.  

The residuals of PTB could also be rated for bronchitis.  The 
criteria for the next higher, 60 percent rating, are 
identical to the criteria for a 60 percent rating for 
restrictive lung disease under 6845, as discussed above.  
Accordingly, the veteran does not meet the criteria for the 
assignment of a higher disability evaluation in that regard.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(1999), whether or not they were raised by the veteran, as 
required by Shafrath b. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
disability evaluation higher than 30 percent.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran testified that 
while employed he was absent from work on occasion because of 
his residuals of inactive PTB, the veteran has not asserted 
or offered any objective evidence that his PTB has interfered 
with his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned 30 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for cardiovascular disorder as secondary 
to service-connected inactive pulmonary tuberculosis is 
denied.  

An increased rating for residuals of inactive pulmonary 
tuberculosis is denied.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

